Citation Nr: 1327324	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for bilateral plantar fasciitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection for bilateral plantar fasciitis and assigned a 0 percent rating, effective June 1, 2005.  In December 2006, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2008.  The case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In a June 2008 rating decision, the RO increased the disability rating for bilateral plantar fasciitis from 0 to 10 percent disabling, effective August 1, 2006.  Subsequently, a December 2011 Board decision granted a 10 percent disability rating for bilateral plantar fasciitis since the effective date of service connection.  Pursuant to the December 2011 Board decision, a January 2012 rating decision effectuated the 10 percent rating for bilateral plantar fasciitis, effective June 1, 2005.  

The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, pursuant to a Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied an initial rating in excess of 10 percent for bilateral plantar fasciitis and remanded the claim to the Board for further proceedings.  The Board subsequently remanded the Veteran's claim in January 2013 for additional development.    

In a March 2013 rating decision, the RO granted service connection for right foot metatarsalgia and assigned a 10 percent rating, effective June 1, 2005.  Accordingly, the Board notes that the 10 percent rating for right foot metatarsalgia has been considered in its analysis below.  

Additionally, in December 2011, the Board remanded the Veteran's claim for service connection for a left hand disability and his claim for an initial compensable rating for Dupuytren's contracture of the right hand for additional development.  However, this development has still not been completed, and therefore, the issues have not been certified back to the Board.  Accordingly, contrary to the beliefs expressed by the Veteran's representative in the November 2012 Informal Hearing Presentation, these issues are not currently before the Board.  The Appeals Management Center must complete the requested development for these issues.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The  issue of entitlement to service connection for a right shoulder disorder has been raised by the record in the Veteran's August 2008 VA Form 9, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral plantar fasciitis has been manifested by subjective complaints of pain.  There is no objective evidence of decreased range of motion, swelling, effusion, laxity, callosities, or marked deformity.  X-ray examination demonstrates osteoarthritis of the first metatarsalphalangeal joint bilaterally.  There is evidence of metatarsalgia.  These manifestations produce no more than moderate bilateral foot disability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5276, 5277, 5279, 5284 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A December 2007 letter subsequently advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in June 2013.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a VA examination to assess the current severity of his foot disabilities.  In response, the RO/AMC scheduled the Veteran for February 2013 and April 2013 VA examinations for his feet.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the interphalangeal joints are considered a group of minor joints.  See 38 C.F.R. § 4.45.

The Veteran has been diagnosed with bilateral plantar fasciitis.  Plantar fasciitis is an unlisted disorder that has been rated by analogy under Diagnostic Code 5299-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  Diagnostic Code 5299 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5020 pertains to synovitis.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2012).  Other potentially applicable diagnostic codes include Diagnostic Code 5276, which contemplates acquired flatfoot; Diagnostic Code 5277, which pertains to bilateral weak foot; Diagnostic Code 5279, which contemplates unilateral or bilateral anterior metatarsalgia; and Diagnostic Code 5284, which contemplates other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5276, 5277, 5279, 5284 (2012).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.

Diagnostic Code 5020 pertains to synovitis and is rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2012).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5276 provides for a 0 percent rating for unilateral or bilateral flatfoot, with symptoms relieved by built-up show or arch support.  A 10 percent rating is warranted for moderate unilateral or bilateral flatfoot, which includes symptoms such as weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).  

Diagnostic Code 5277 provides a 10 percent rating for a symptomatic condition of weak foot secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The underlying condition is to be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5277 (2012).   

Diagnostic Code 5279 provides a 10 percent rating for anterior metatarsalgia (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2012). 

Under Diagnostic Code 5284 for other disabilities of the foot, a 10 percent rating is warranted for a moderate disability of the foot, a 20 percent rating is warranted for a moderately severe disability of the foot, and a 30 percent rating is warranted for a severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2012).  The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2012).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012). 

During an April 2005 VA examination, the Veteran reported a history of pain in the arches of his feet bilaterally on waking up in the morning and going to the bathroom.  The pain eased somewhat as the day progressed.  He reported that he would not be able to function without inserts.  Examination of the feet showed bilateral pes planus without pronation.  There was tenderness to palpation under the arches bilaterally.  The Achilles' tendon showed normal alignment bilaterally.  The impression was bilateral plantar fasciitis.  

Also of record is an August 2006 private treatment record from Dr. C.Y.  At that time, the Veteran complained of right foot pain for the past three to four weeks.  The Veteran felt that there may have been some swelling or vein bulging in the area.  He had worn orthotics previously for years.  He also had a history of running which he had recently discontinued.  There was no history of twisting or trauma with regard to the right foot.  His vascular status was intact.  On lower extremity examination, there was no edema or erythema to the right midfoot.  There was tenderness about the inter cuneiform joints in the right midfoot and first and second inter cuneiform joints, but there was no paresthesias or Tinel sign.  There was minimal tenderness with range of motion and minimal tenderness with palpation.  Radiographically, there were no signs of fracture or subluxation.  Joint spaces were fairly clear.  The assessment was midfoot arthralgia, nonspecific.  Dr. C.Y. advised the Veteran to be consistent with wearing his orthotics and hold off on running for the next three weeks.  The right midfoot inter cuneiform joint was anesthetized and injected with Xylocaine, Hexadrol, and Kenalog.      

The Veteran was afforded another VA examination in March 2008.  At that time, the Veteran reported that he was diagnosed with bilateral plantar fasciitis in approximately 1990.  The condition was not due to injury or trauma.  He complained of pain located at the top of both feet for the past 20 years.  The pain was constant and localized and was characterized by aching and cramping.  On a scale of 1 to 10, the Veteran reported that the pain level was an 8.  The pain came by itself and was relieved by medication, particularly Motrin.  At the time of pain, he required bed rest.  During rest, he experienced pain in his feet but there was no weakness, stiffness, or fatigue.  He reported that he had not been hospitalized and had not had surgery for his foot condition.  The current treatment was shoe inserts, but these reportedly did not help.  

On range of motion testing of the right ankle, the Veteran had 12 degrees of dorsiflexion and 42 degrees of plantar flexion, both with pain.  With regard to the left ankle, the Veteran had 4 degrees of dorsiflexion and 42 degrees of plantar flexion, both with pain.  Neither the right nor the left joint were additionally limited by pain after repetitive use.  Also, the joint function on both ankles was not additionally limited by either fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Pain resulted in no additional limitation of joint function.  There was no indication of malunion to the os calcis or astralgus on either the right or the left.  

Examination of the feet revealed painful motion and tenderness.  There was no edema, disturbed circulation, or weakness/atrophy of the musculature.  There was active motion in the metatarsalphalangeal joint of each toe, and gait was within normal limits.  Neither pes planus nor pes cavus were present.  There was also no evidence of hammertoes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran had limitations with standing and walking, and he was unable to sit.  He required shoe inserts but did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of the shoes.  The symptoms and pain were not relieved by the shoe inserts.  X-ray examination of the right foot (nonweight bearing) showed mild first metatarsalphalangeal atherosclerosis.  X-ray examination of the left foot (nonweight bearing) showed atherosclerosis.  The examiner indicated that the established diagnosis of bilateral fasciitis was still warranted due to subjective pain in the feet at all times and objective tenderness in both feet.  

On VA examination in February 2013, the Veteran complained of constant pain in both of his feet, greater in the left foot.  He reported having aches and pain in both of his feet, but denied any swelling.  He stated that his foot pain was increased by walking and decreased by sitting or staying off of his feet.  He indicated that he had had this problem since the 1980s.  He maintained that he saw a primary care physician for his feet.  He also indicated that he had received a Cortisone injection in his foot years ago but that he had not received any injections recently.  Examination revealed that the Veteran had right metatarsalgia.  There was no evidence of hallux rigidus, acquired claw foot, malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or foot scars.  The Veteran had palpable tenderness at the first metatarsalphalangeal joint in the plantar region of the right foot.  He used orthotic insoles.  There was no evidence of functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays of the feet showed moderate degenerative or traumatic arthritis in the right first metatarsalphalangeal joint, but the arthritis was not documented in multiple joints of the same foot.  The Veteran was diagnosed with bilateral plantar fasciitis.  

At an April 2013 VA examination, the Veteran reported that since he was diagnosed with plantar fasciitis in service, he had continued to have foot pain.  He wore orthotic inserts, which improved the pain somewhat, but he had never been pain free.  He stated that he had received Cortisone injections, but the pain would return.  He indicated that he took Motrin to help with the pain.  Examination revealed no evidence of Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, acquired claw foot, malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or foot scars.  There was evidence of metatarsalgia in both feet.  The Veteran's right foot was manifested by tenderness over the top of the foot over the metatarsal region.  There was no swelling, redness, or increased temperature.  The Veteran's left foot was manifested by tenderness over the top of the foot over the metatarsal region and down the lateral side of the foot.  The Veteran had small venous varicosities over both ankles, and the top sides of the feet had strong pedal pulse.  There was full range of motion of the bilateral feet and toes.  He used no assistive devices, and there was no evidence of functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays of the feet showed moderate degenerative or traumatic arthritis in the first metatarsalphalangeal joints of both feet, but the arthritis was not documented in multiple joints of the same foot.  The Veteran was diagnosed with bilateral plantar fasciitis and bilateral metatarsalgia.  His ability to work was affected by the aches and pains of his feet, and it was frustrating for him.  He had problems standing for prolonged periods and difficulty walking for long distances.  The foot pain was distracting and caused the Veteran to have decreased concentration.  

The examiner determined that the Veteran's bilateral plantar fasciitis was overall moderately severe in both feet.  He found that there was no loss of use of the bilateral feet, as the Veteran was able to walk with a normal gait, and there was no evidence of limping.  Regarding the Veteran's foot arthritis, the examiner found that the Veteran only had arthritis of the first metatarsalphalangeal joint of both feet.  He explained that this was more consistent with aging instead of being due to chronic plantar fasciitis.  The examiner also indicated that the Veteran had no decreased movement of the feet, as well as no swelling or muscle spasm.  

There is x-ray evidence that demonstrates that the Veteran has osteoarthritis involving the first metatarsalphalangeal joint of both feet.  However, the Board finds that the Veteran is not entitled to a higher initial rating for his disability under the diagnostic criteria pertaining to arthritis.  When degenerative arthritic changes are confirmed by x-ray evidence, a 20 percent rating is assigned for arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The medical evidence shows that only the metatarsalphalangeal joints on both feet were involved with arthritic changes.  Thus, a higher initial rating under the diagnostic codes pertaining to arthritis is not warranted because the osteoarthritis only affects one of the Veteran's groups of minor joints.

The Board also finds that the Veteran's bilateral foot disability approximates no more than moderate bilateral flatfoot.  There is pain on manipulation and use of his feet, but there is no objective evidence of marked deformity, indication of swelling on use, or characteristic callosities, as would be required for a 30 percent rating.  The April 2005 VA examination revealed that the Veteran had bilateral pes planus without pronation, and there was tenderness to palpation under the arches bilaterally.  During his August 2006 treatment session, although the Veteran reported that there may have been some swelling in his right foot, along with pain, for the past three to four weeks, examination revealed only tenderness about the inter cuneiform joints in the right midfoot and first and second inter cuneiform joints.  There was no edema or erythema to the right midfoot.  The VA examination in March 2008 primarily found painful motion and tenderness on examination.  The Veteran did not report any swelling of the feet, even during flare-ups, and there was no evidence of callosities.  Similarly, at his February 2013 VA examination, the Veteran complained of constant aches and pain in both of his feet, but denied any swelling.  He was found to have palpable tenderness at the first metatarsalphalangeal joint in the plantar region of the right foot.  Finally, at his April 2013 VA examination, the Veteran's feet were found to manifest tenderness over the top of the feet over the metatarsal regions.  The examiner specifically found no swelling, redness, or increased temperature.  

Therefore, given the above, the Board finds that the Veteran's bilateral foot disability is more appropriately classified as moderate bilateral flatfoot and a rating higher than 10 percent is thus not warranted under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) and notes that the April 2005, March 2008, February 2013, and April 2013 VA examination reports are negative for these findings.  The Board acknowledges that the April 2013 VA examiner found that the Veteran's bilateral foot disability was moderately severe.  However, the examiner found no loss of use of the bilateral feet, as the Veteran was able to walk with a normal gait, and there was no evidence of limping.  He also determined that the Veteran only had arthritis of the first metatarsalphalangeal joint of both feet, which was more consistent with aging instead of being due to a chronic foot disability.  Moreover, the examiner indicated that the Veteran had no decreased movement of the feet, as well as no swelling or muscle spasm.  While the April 2013 VA examiner stated that the Veteran's foot disability was moderately severe, this terminology is not dispositive of the issue.  See 38 C.F.R. § 4.6.  Instead, the Board finds that the overall evidence suggests that the Veteran's foot disability more nearly approximates moderate flatfoot, as there was no evidence of marked deformity, swelling on use, or characteristic callosities.  Therefore, an increased initial rating is not warranted under Diagnostic Code 5276.    

Diagnostic Code 5277 provides a 10 percent rating for bilateral weak foot.  38 C.F.R. § 4.71a, Diagnostic Code 5277.  However, there is no objective evidence that the Veteran had bilateral weak foot at any point for all periods under consideration.  Indeed, the February 2013 and April 2013 VA examinations specifically indicated that the Veteran did not have any bilateral weak foot.  Therefore, a higher initial rating is not warranted under Diagnostic Code 5277.        

The Board acknowledges that the Veteran is in receipt of a separate 10 percent rating for right foot metatarsalgia.  Additionally, he was found to have metatarsalgia in both feet on VA examination in April 2013.  However, the maximum rating for any anterior metatarsalgia under Diagnostic Code 5279 is 10 percent, whether the metatarsalgia is unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  As the Veteran is already in receipt of the maximum 10 percent rating for his foot disability under this diagnostic code, a higher rating is not warranted under Diagnostic Code 5279.      

As the Veteran has multiple foot disabilities present in each foot, his bilateral foot disability can also be rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  The Board again acknowledges that the April 2013 VA examiner found that the Veteran's bilateral foot disability was moderately severe.  However, the VA examiner's use of this terminology is not dispositive of the issue.  See 38 C.F.R. § 4.6.  Instead, the Board finds that the overall evidence suggests that the Veteran's bilateral plantar fasciitis was no more than moderate in severity.  The evidence consistently shows that the Veteran's bilateral plantar fasciitis was primarily manifested by pain and tenderness.  The Veteran had limitations in walking and standing for prolonged periods due to his foot pain.  However, the evidence of record does not show that he had decreased range of motion in his feet and toes.  Indeed, the Veteran had active motion in the metatarsalphalangeal joint of each toe at his March 2008 VA examination, and at his most recent VA examination in April 2013, he had full range of motion of the feet and toes.  His gait was consistently found to be normal, and there was no evidence of limping.  Although he required the use of orthotic insoles, the Veteran did not use any assistive devices for walking.  There was no evidence of functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, nor was there evidence that the Veteran had loss of use of the feet.  X-rays of the feet showed moderate degenerative or traumatic arthritis only in the first metatarsalphalangeal joint of both feet.  Additionally, the April 2013 VA examiner determined that the arthritis was more consistent with aging instead of being due to chronic bilateral plantar fasciitis.  Moreover, the examiner indicated that the Veteran had no decreased movement of the feet, as well as no swelling or muscle spasm.  Therefore, based upon the evidence of record, the Board finds that the Veteran's bilateral plantar fasciitis was no more than moderate, and a separate rating for the Veteran's plantar fasciitis is not warranted under Diagnostic Code 5284 for all periods under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5284.          

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his bilateral plantar fasciitis.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5276, 5277, 5279, 5284 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's bilateral plantar fasciitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 10 percent rating for his bilateral plantar fasciitis contemplated his subjective complaints of pain and functional impairment.  There was no evidence that the Veteran had bilateral weak foot or arthritis that affected 2 or more major groups of joints.  The Veteran's bilateral plantar fasciitis was found to be no more than moderate in severity and more nearly approximated moderate flatfoot.  Additionally, the Veteran was awarded a separate 10 percent rating for his metatarsalgia, which is the maximum rating under that diagnostic criteria.  Therefore, the Veteran's subjective complaints were included in the 10 percent ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for bilateral plantar fasciitis is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


